DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendment filed on 9/1/2021.
Claims 1-9 are pending.

Response to Amendment
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are software per se. 
Claims 1 and 7 are directed to an information processing apparatus comprising first, second holding sections to hold a first, second patch files that are not defined in the Specification or in the claim, thus, in the broadest interpretation, the holding section of patch files are data blocks as one or more pieces of data, or a file system etc... Further claims 1, and 7 comprising a hash value calculation section and a comparing section that are software components. Therefore, claims 1, and 7 are software per se 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 1 recites the limitation “the block size in the first patch file" in line 8.  There is insufficient antecedent basis for this limitation in the claim. For compact prosecution, this limitation is interpreted to – [[the]] a block size in the first patch file --
Claim 2 recites the limitation “the number of bits of the second hash value is greater than the number of bits of the first hash value" in lines 1- 2.  There is insufficient antecedent basis for this limitation in the claim. For compact prosecution, this limitation is interpreted to – [[the]] a number of bits of the second hash value is greater than [[the]] a number of bits of the first hash value --.
a block size in the first patch file --.
Claim 8 recites the limitation “the block size in the first patch file" in line 8.  There is insufficient antecedent basis for this limitation in the claim. For compact prosecution, this limitation is interpreted to – [[the]] a block size in the first patch file --.
Claim 9 recites the limitation “the block size in the first patch file" in line 8.  There is insufficient antecedent basis for this limitation in the claim. For compact prosecution, this limitation is interpreted to – [[the]] a block size in the first patch file --
Claims 3-6 are rejected based on their base claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4, and 8 is/are rejected under 35 U.S.C. 102 (b) (2) as being anticipated by Hatakeyama, US 2015/0301823 A1 (hereinafter Hatakeyama).

Per Claim 1: 
Hatakeyama teaches An information processing apparatus (Hatakeyama, Abstract, An information processing device …) comprising: a first holding section configured to hold a first patch file (Hatakeyama, [0007], the difference information includes address information indicating a data storage position in the patch file of the previous version. [0114], FIG. 13A shows an example of a string of data blocks constituting the patch file of the version 1 before compression);
a second holding section configured to hold, for each of a plurality of data blocks in a second patch file each having a predetermined block size, a respective first hash value of each of the plurality of data block (Hatakeyama, [0047], provides data blocks of a patch file of a latest version which data blocks. [0114], FIG. 13B shows an example of a string of data blocks constituting the patch file of the version 2 before the compression. Here, H represents a hash value of each block. The hash value of each block before the compression is calculated in advance according to a SHA-256 algorithm, for example. [0062], patch files … with data blocks of a predetermined size (example 64 kilobytes));
a hash value calculating section configured to calculate a first hash value of data corresponding to [[the]] a block size in the first patch file (Hatakeyama, [0114], The hash value of each block before the compression is calculated in advance according to a SHA-256 algorithm, for example) and
a comparing section configured to compare the first hash value calculated by the hash value calculating section with each of the respective first hash value, as a first-stage comparison process (Hatakeyama, [0115], The difference information generating software compares the hash values, and thereby identifies data blocks in the pre-compression patch file of the version 2 which data blocks have same hash values as those of the pre-compression patch file of the version 1),
wherein, when determining that the calculated first hash value agrees with one of the respective first hash value, the comparing section compares a second hash value of the data corresponding to the block size in the first patch file with a second hash value of a data block having the one of the respective first hash values, as a second-stage comparison process, and determines that the data corresponding to the block size in the first patch file agrees with data included in the data block, of the second patch file, having the one of the respective first hash values, when determining that the second hash value in the first patch file agrees with the second hash value in the second patch file (Hatakeyama, [0115], The difference information generating software compares the hash values, and thereby identifies data blocks in the pre-compression patch file of the version 2 which data blocks have same hash values as those of the pre-compression patch file of the version 1. Here, having the same hash values means that data included in the data blocks is the same. Data blocks hatched in FIG. 13B indicate that the data blocks have a different hash value. Data blocks not hatched in FIG. 13B indicate that the data blocks have a same hash value. [0138], The block identifying section 402 compares data blocks included in a first patch file of a version Z (Z is a natural number) with data blocks 

Per Claim 3:
The rejection to claim 1 is incorporated, further Hatakeyama teaches wherein the second holding section holds the second hash value of each data block of the second patch file (Hatakeyama, [0047], provides data blocks of a patch file of a latest version which data blocks. [0114], FIG. 13 B shows an example of a string of data blocks constituting the patch file of the version 2 before the compression, Here, H represents a hash value of each block).

Per Claim 4:
The rejection to claim 1 is incorporated, further Hatakeyama teaches wherein the hash value calculating section calculates one or more first hash values having different values of a same bit length, together with the first hash value used in the first-stage comparison process (Hatakeyama, [0095], Each of the blocks has a data size of 64 Kilobytes. [0114], The hash value of each block before the compression is calculated in advance according to a SHA-256 algorithm, for example. 
the comparing section uses the calculated one or more first hash values having the different values of the same bit length, as at least a part of the second hash value (Hatakeyama, [0115], Data blocks hatched in FIG. 13B indicate that the data blocks have a different hash value. Data blocks not hatched in FIG. 13B indicate that the data blocks have a same hash value. [0138], The block identifying section 402 compares data blocks included in a first patch file of a version Z (Z is a natural number) with data blocks included in a second patch file of a version (Z+1) subsequent to the first patch file, and thereby identifies identical data blocks. Specifically, the block identifying section 402 compares the hash values of the data blocks of the second patch file with the hash values of the data blocks of the first patch file, and thereby checks whether or not there are data blocks of the first patch file which data blocks have the same hash values as data blocks of the second patch file).

Per Claim 8:
This is a non-transitory computer-readable storage medium version of the information processing apparatus discussed above (claim 1), wherein all claim limitations also have been addressed and/or covered as set forth above. Thus accordingly, this claim is also anticipated by Hatakeyama.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama, US 2015/0301823 A1 (hereinafter Hatakeyama) in view of Tashiro et al. US 2013/0013880 A1 (hereinafter Tashiro).

Per Claim 2:
The rejection to claim 1 is incorporated, Hatakeyama teaches [[the]] a number of bits of the second hash value is different than [[the]] a number of bits of the first hash value (Hatakeyama, [0115], Data Blocks hatchet in FIG. 13B indicate that the data blocks have a different hash value). Hatakeyama does not explicitly teach wherein the number of bits of the second hash value is greater than the number of bits of the first hash value.
wherein the number of bits of the second hash value is greater than the number of bits of the first hash value (Tashiro, [0141], a value which is not 0 and is larger than 0 can be used as the first set value. In this case, a window for which the first hash value is equal to or less than the first set value can be allocated to the first chunk (data block). [0142] Furthermore, a value larger than the first set value (hash value) can be used as the second set value. In this case, a window for which the first hash value is equal to or less than the second set value larger than the first set value can be allocated to the second chunk (data block)). 
It would have been obvious to one having ordinary skill in the computer art at the time before the effective filing date of the claimed invention to modify the information processing apparatus disclosed by Hatakeyama to include wherein the number of bits of the second hash value is greater than the number of bits of the first hash value using the teaching of Tashiro. The modification would be obvious because one of ordinary skill in the art would be motivated to provide a controller for managing data blocks: calculates a first hash value of data belonging to each search area; allocates a search area(s), for which the first hash value becomes a first set value, to a first chunk from among each of the search areas; allocates a search area(s), for which the first hash value is a minimum value, to a second chunk from among the search areas existing in an area larger than the search area if the area larger than the search area exists in an area other than the area to which the first chunk is allocated (Tashiro, Abstract).

Claims 5-7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama, US 2015/0301823 A1 (hereinafter Hatakeyama) in view of Li et al. US 2017/0038978 A1 (hereinafter Li).

Per Claim 5:
The rejection to claim 1 is incorporated, further Hatakeyama teaches wherein the hash value calculating section calculates the first hash value of data [obtained by shifting the data corresponding to the block size] in the first patch file (Hatakeyama, [0114], FIG. 13A shows an example of a string of data blocks constituting the patch file of the version 1 before compression … The hash value of each block before the compression is calculated in advance according to a SHA-256 algorithm, for example).
Hatakeyama does not explicitly teaches calculating section calculates the first hash value of data obtained by shifting the data corresponding to the block size by a predetermined number of bytes. However Li teaches wherein the hash value calculating section calculates the first hash value of data obtained by shifting the data corresponding to the block size by a predetermined number of bytes (Li, [0043], portions of the reference data block (e.g., 8 byte portions shifted 1 byte at a time), are hashed into a hash value that is used to search for a matching string ...  [0064], Generally, string matching is done for every 8 byte data chunk where subsequent data chunks in a data block are shifted by just one byte at a time).
It would have been obvious to one having ordinary skill in the computer art at the time before the effective filing date of the claimed invention to modify the information 

Per Claim 6:
The rejection to claim 5 is incorporated, Hatakeyama teaches calculates the first hash value of data [obtained by shifting the data corresponding to the block size] in the first patch file (Hatakeyama, [0114], The hash value of each block before the compression is calculated in advance according to a SHA-256 algorithm, for example. [0115], Data blocks hatched in FIG. 13B indicate that the data blocks have a different hash value).
Hatakeyama does not explicitly teaches wherein the hash value calculating section calculates the first hash value of data obtained by shifting the data corresponding to the block size by 1 byte. However, Li teaches wherein the hash value calculating section calculates the first hash value of data obtained by shifting the data corresponding to the block size by 1 byte (Li, [0043], portions of the reference data block (e.g., 8 byte portions shifted 1 byte at a time), are hashed into a hash value that is used to search for a matching string ...  [0064], Generally, string matching is done for every 8 byte data chunk where subsequent data chunks in a data block are shifted by just one byte at a time).


Per Claim 7:
Hatakeyama teaches An information processing apparatus (Hatakeyama, Abstract, An information processing device …) comprising: a first holding section configured to hold a first patch file (Hatakeyama, [0007], the difference information includes address information indicating a data storage position in the patch file of the previous version. [0114], FIG. 13A shows an example of a string of data blocks constituting the patch file of the version 1 before compression);
a second holding section configured to hold, for each of a plurality of data blocks in a second patch file each having a predetermined block size, a respective first hash value of each of the plurality of data blocks (Hatakeyama, [0047], provides data blocks of a patch file of a latest version which data blocks. [0114], FIG. 13B shows an example of a string of data blocks constituting the patch file of the version 2 before the compression. Here, H represents a hash value of each block. The hash value of each block before the compression is calculated in advance according to 
a hash value calculating section configured to calculate a first hash value of data corresponding to [[the]] a block size in the first patch file (Hatakeyama, [0114], The hash value of each block before the compression is calculated in advance according to a SHA-256 algorithm, for example); and
a comparing section configured to compare the hash value calculated by the hash value calculating section with each of the respective first hash values,  as a first-stage comparison process,  and compare a second hash value of the data corresponding to the block size in the first patch file with a second hash value of a data block having the one of the respective first hash values, as a second-stage comparison process (Hatakeyama, [0115], The difference information generating software compares the hash values, and thereby identifies data blocks in the pre-compression patch file of the version 2 which data blocks have same hash values as those of the pre-compression patch file of the version 1. [0138], The block identifying section 402 compares data blocks included in a first patch file of a version Z (Z is a natural number) with data blocks included in a second patch file of a version (Z+1) subsequent to the first patch file, and thereby identifies identical data blocks. Specifically, the block identifying section 402 compares the hash values of the data blocks of the second patch file with the hash values of the data blocks of the first patch file, and thereby checks whether or not there are data blocks of the first patch file which data blocks have the same hash values as data blocks of the second patch file).
calculates a first hash value of data in the first patch file (Hatakeyama, [0114], The hash value of each block before the compression is calculated in advance according to a SHA-256 algorithm, for example). Hatakeyama does not explicitly teach wherein the hash value calculating section calculates a first hash value of data obtained by shifting the data corresponding to the block size by a predetermined number of bytes at a time.
However, Li teaches wherein the hash value calculating section calculates a first hash value of data obtained by shifting the data corresponding to the block size by a predetermined number of bytes at a time (Li, [0043], portions of the reference data block (e.g., 8 byte portions shifted 1 byte at a time), are hashed into a hash value that is used to search for a matching string ...  [0064], Generally, string matching is done for every 8 byte data chunk where subsequent data chunks in a data block are shifted by just one byte at a time).
It would have been obvious to one having ordinary skill in the computer art at the time before the effective filing date of the claimed invention to modify the information processing apparatus disclosed by Hatakeyama to include wherein the hash value calculating section calculates a first hash value of data obtained by shifting the data corresponding to the block size by a predetermined number of bytes at a time using the teaching of Li. The modification would be obvious because one of ordinary skill in the art would be motivated to provide systems and methods for similarity based data deduplications (Li, Abstract).

Per Claim 9:
.

Response to Arguments
Applicant's arguments filed 9/1/2021 have been fully considered but they are not persuasive. 

Claim Rejections Under 35 U.S.C. § 101
Applicant argued:
At page 2 of the Office Action, the Examiner has rejected claims 1-7 under 35 USC 101 as being directed to non-statutory subject matter. The Examiner asserts that the claims do not fall within at least one of the four categories of patent eligible subject matter because the claims are software per se. 
Specifically, the Examiner asserts that the first and second holding sections to hold first and second patch files are not defined in the specification or in the claims, and therefore, the broadest interpretation, the holding sections are data blocks. The Examiner asserts that the claimed hash value calculation section and the comparing section are software components. 
In response, Applicant directs the Examiner's attention to page 4 lines 16-21 of the specification, which states that "[t]hese configurations are accomplished by a central processing unit (CPU), a memory, program loaded in the a memory, a storage, and the  it is understood by those skilled in the art that these functional blocks can be implemented in various forms by hardware only, software only, or a combination thereof" 
Accordingly, the Examiner is stating that "the claimed hash value calculation section and the comparing section are software components, when the sections can be implemented by "hardware only, software only, or a combination thereof', and thus embodiments are not limited to software only, despite the Examiner's assertion. 

Examiner Response:
	Examiner disagree to applicant’s arguments. Claims 1-7 recited limitations “a first holding section”, “a second holding section” and “a hash value calculating section” and “a comparing section” are accomplished by a central processing unit (CPU), a memory, program loaded in the a memory, a storage, and the like of a given computer in terms of hardware components. Note here, function blocks are accomplished by a hardware, but functions blocks themselves are not equal to hardware.  Furthermore, Applicant stated that functional blocks can be software only as” implemented by their cooperation are illustrated. Therefore, it is understood by those skilled in the art that these functional blocks can be implemented in various forms by hardware only, software only, or a combination thereof”. Therefore, in the broadest interpretation, the information processing apparatus in claims 1-7 are software per se and thus are rejected under U.S.C. 101.

Claim Rejections Under 35 U.S.C. § 112 
Applicant argued:
At page 3 of the Office Action, the Examiner has rejected claims 1-9 under 35 USC 112(b) or USC 112 (pre-AIA ) as failing to set forth the subject matter regarded as the invention. More specifically, the Examiner asserts that certain limitations lack antecedent basis. In response, Applicant has amended the claims to provide the necessary antecedent basis. 

Examiner response:
	Applicant’s amendments did not overcome antecedent basis issues in claims 1, 2, and 7-9. Basically, applicant did not amend the limitations that lack antecedent basis, see rejection above.

Claim Rejections Under 35 U.S.C. §§ 102 and 103
Applicant argued:
However, in contrast to the system of Hatekeyama, and in contrast to a system of Hatekeyama combined with Li, Applicant's FIGS. 8 and 9, and the corresponding discussion in Applicant's specification, describe the invention as undertaking a first comparison process in which each hash value (e.g., Rb3 in FIG. 8) that is calculated for the first patch file is compared to each of the hash values of the second patch file (e.g., Ro, R1, etc. in FIG. 8), to determine if an o the hash values of the second patch file agree with the first patch file's hash value currently being compared (e.g., R8 is found to agree with Rb3 in FIG. 8), and then undertaking a second comparison process in which 
Neither Hatekeyama nor Hatekeyama combined with Li disclose such operations. Accordingly, Applicant has amended the claims to clarify the above-described features of Applicant's invention. The Examiner has set forth certain arguments for the dependent claims. However, each dependent claim depends directly or indirectly from independent claim 1. 

Examiner Response:
Examiner disagree applicant’s arguments. Hatakeyama does teach limitations recited in claim 1 as a comparing section configured to compare the first hash value calculated by the hash value calculating section with each of the respective first hash value, as a first-stage comparison process, see Hatakeyama, [0115], The difference information generating software compares the hash values, and thereby identifies data blocks in the pre-compression patch file of the version 2 which data blocks have same hash values as those of the pre-compression patch file of the version 1.  Further Hatakeyama teaches wherein, when determining that the calculated first hash value agrees with one of the respective first hash value, the comparing section compares a second hash value of the data corresponding to the block size in the first patch file with a second hash value of a data block having the one of the respective first hash values, as a second-stage comparison process, and determines that the data corresponding to the block size in the first patch file agrees with data included in the data block, of the second patch file, having the one of the respective first hash values,  at lease see Hatakeyama, [0138], The block identifying section 402 compares data blocks included in a first patch file of a version Z (Z is a natural number) with data blocks included in a second patch file of a version (Z+1) subsequent to the first patch file, and thereby identifies identical data blocks. Specifically, the block identifying section 402 compares the hash values of the data blocks of the second patch file with the hash values of the data blocks of the first patch file, and thereby checks whether or not there are data blocks of the first patch file which data blocks have the same hash values as data blocks of the second patch file. 
Note here, Hatakeyama teaches identifies identical data blocks by compares the hash values of the data blocks of the second patch file with the hash values of the data blocks of the first patch file, and thereby checks whether or not there are data blocks of the first patch file which data blocks have the same hash values as data blocks of the second patch file that means comparison process in which each hash value that is calculated for the first patch file is compared to each of the hash values of the second patch file to determine if an o the hash values of the second patch file agree with the first patch file's hash value. Thus, the combination of Hatakeyama and Li teaches all the limitations in claims 1-9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20030123748 teaches A method for a fast full search comprises loading a first line of K data elements for a current macroblock. A first set of L data elements and a second set of L data elements for pixels in a search window are loaded. A shift right merge operation is performed on the first and second sets of data elements to generate a second line of K data elements. A first sum of absolute differences value between said first line and said second line is calculated. The first sum of absolute differences value is accumulated to a first total for a first reference macroblock. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136 (a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

/ANNA C DENG/Primary Examiner, Art Unit 2191